DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the Application filed on 02/09/2022.  
Claims 1 and 3-16 are presented for further examination. 
Response to Argument
Applicant’s remarks have been fully considered. Applicant’s remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Information Disclosure Statement
There were no information disclosure statement (IDS) filed.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2005/0273575; hereinafter referred as Mukherjee) in view of George et al. (US 7552255; hereinafter George), further in view of Robinson et al. (US 2017/0255557; hereinafter Robinson).
Regarding independent claim 1, Mukherjee teaches a data processing apparatus (Figs. 1 & 2) comprising: cache circuitry to cache data (Fig. 2, Cache 220; [0003], a TB that caches translations for a data segment of a process is referred to as a Data Translation Buffer (DTB). User-level loads and stores access the DTB to obtain the corresponding physical address before accessing memory), 

receive circuitry to receive invalidation requests (
[0015], one or more input/output (I/O) interfaces 119 are coupled to bus 105. An interface 119 provides an interface to devices within computer system 100; Fig. 3 & [0029], At processing block 310, an invalidate operation from another CPU (e.g., CPU 102(2)) is received (e.g., CPU 102(1)). As discussed above, the invalidate operation may be the result of a corresponding page table entry being changed at CPU 102(1)); 
invalidation circuitry to invalidate at least some of the data in the cache circuitry ([0032], At processing block 350, the corresponding table entry is invalidated at DTB 210 and DTB snoop filter 230; [0028], Subsequently, CPU 102 will flush all non-committed instructions, find and invalidate the corresponding entries from DTB 210 and DTB snoop filter 230); and  
filter circuitry to cause the invalidation circuitry to invalidate the data in the cache circuitry ([0030], DTB snoop filter 230 is searched via a CAM operation. At processing block 330, it is determined whether the entry is stored within DTB snoop filter 230. If the entry is not located within DTB snoop filter 230, no action is taken; [0031], If, however, the table entry is found within DTB snoop filter 230, all non-committed instructions are flushed). 
Mukherjee does not explicitly teach data being indexed according to execution contexts of processing circuitry, which are environments of the processing circuitry in which programs execute nor invalidation requests each referencing a specific execution context in the execution contexts.
In an analogous art of cache management, George teaches the data being indexed according to execution contexts of processing circuitry, which are environments of the processing circuitry in which programs execute (Col. 2, ll. 64-66, ASIDS may be used to augment the linear address in these pipeline resources with a pointer to the corresponding address space; 
col. 6, ll. 52-60, As shown in FIG. 4, flush filter 20 includes physical addresses (tag addresses) and associated valid, thread ID and ASID bits (i.e., CR3 and ASN, collectively). Filter 20 may be coupled to an associated TLB 50 which is similarly augmented to include the valid bit, thread ID, and ASID, along with corresponding linear and physical addresses) 
…invalidation requests each referencing a specific execution context in the execution contexts (George, col. 4, ll. 54-56 & FIG. 1B, a multiplexer 45 may be coupled to filter 20 via line 28 to provide signals to an invalidate port of filter 20; col. 5, ll. 6-11, Flush filter controller 60 may be used to provide invalidate instructions to flush filter 20, and to send flush instructions to associated TLBs); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Mukherjee and George before them, to incorporate George’s address space identifiers (ASIDs) or address space numbers (ASNs) augmented linear addresses and ASID-based filter to process ASID augmented request because multiple applications may share the cache circuitry and request invalidation operation so that TLB lookups match only if the ASID tag matches the current ASID value and when a context switch triggers an address space change, the microprocessor may switch to a different ASID value that represents the new address space, instead of flushing the TLB for the benefits that selectively flushing entries corresponding to a specific address space may provide a Substantial performance gain for environments with multiple contexts (George, col. 2, 34-47; col. 3, 1-9).
The combination of Mukherjee and George further teaches
invalidation circuitry to invalidate at least some of the data in the cache circuitry (
George, col. 4, ll. 24-26, Flush vector 35 may receive hits of a CAM match (i.e., tag address, ASID, and thread ID) via line 22 from filter 20; col. 5, ll. 49-54, the address space or spaces of the filter corresponding to the updated address spaces in flush vector 35 may be invalidated (block 150). In certain embodiments, microcode may read the contents of flush vector 35 and determine that a particular ASID and thread ID have been set and perform an invalidation process); and  
filter circuitry to cause the invalidation circuitry to invalidate the data in the cache circuitry when the specific execution context referenced by one of the invalidation requests matches at least one of a set of allowed execution contexts stored in the filter circuitry (George, col. 6, ll. 52-60, As shown in FIG. 4, flush filter 20 includes physical addresses (tag addresses) and associated valid, thread ID and ASID bits (i.e., CR3 and ASN, collectively). Filter 20 may be coupled to an associated TLB 50 which is similarly augmented to include the valid bit, thread ID, and ASID, along with corresponding linear and physical addresses;
George, col. 5, ll. 20-25 42-52, the filter may compare the physical address obtained to tag addresses in the filter (block 120). Such comparison may be performed to determine whether there is a match between the physical address and any of the tag addresses stored in the filter and corresponding ASID and thread ID (diamond 130)… If there is a match, a control register coupled to the filter may be updated (block 140). In the embodiment of FIG. 1B, the entry of flush vector 35 corresponding to the matching entry may be updated via line 22… Still referring to FIG. 3, the address space or spaces of the filter corresponding to the updated address spaces in flush vector 35 may be invalidated (block 150))
Mukherjee and George do not explicitly teach, In an analogous art of cache management, Robinson teaches wherein the invalidation circuitry is configured in response to one of the invalidation requests, to invalidate at least one entry of the cache circuitry, which unmatched by the specific execution context provided in the one of the invalidation requests ([0049], when the snoop filter 234 loses the ability to filter for a particular processing unit 220 due to limitations in the number of pages that can be tracked, the snoop filter 234 may set a bit in the multi-hot vector that corresponds to the processing unit 220 for which the ability to filter has been lost. When the bit corresponding to the processing unit 220 has been set in the multi-hot vector (or other suitable tracking mechanism), the bit may indicate that the snoop filter 234 can no longer filter snoops for the corresponding processing unit 220, which therefore sees all snoops because the snoop filter 234 can no longer filter out the snoops for that processing unit 220.
Note that, the filter is ignored when the flush filter has reached the capacity limit so that one entry that is unmatched by a specific execution context in the invalidation request can still be invalidated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Mukherjee, George and Robison before them, to improve Mukherjee and George’s filter with Robison’s filter that handles filter overflow because filter capacity is generally limited so that a bit may be set to indicate that the filter can no longer filter a request.
Regarding independent claim 15, Mukherjee teaches a data processing method comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 16, Mukherjee teaches a data processing apparatus (Figs. 1-3) comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
The combination of Mukherjee and George further teaches means for caching data (Mukherjee, Fig. 2, Cache 220; [0003]), …; means for receiving invalidation requests each referencing a specific execution context in the execution contexts (Mukherjee, [0015]; [0029]); 25means for invalidating at least some of the data in means for caching data (Mukherjee, [0028]; [0032]; George, col. 4, ll. 24-26); and means for filtering the invalidation requests … (Mukherjee, [0025]; [0030]; [0031]; [0033]; George, col. 5, ll. 20-25 42-52; col. 6, ll. 52-60).
Regarding claim(s) 3, the combination of Mukherjee, George and Robison further teaches wherein when one of the invalidation requests is received (Mukherjee, Fig. 3, step 310) and the specific execution context referenced by that one of the invalidation requests matches the at least one of the allowed execution contexts (George, col. 5, ll. 20-25 42-52, the filter may compare the physical address obtained to tag addresses in the filter (block 120). Such comparison may be performed to determine whether there is a match between the physical address and any of the tag addresses stored in the filter and corresponding ASID and thread ID (diamond 130)… If there is a match, a control register coupled to the filter may be updated (block 140). In the embodiment of FIG. 1B, the entry of flush vector 35 corresponding to the matching entry may be updated via line 22… Still referring to FIG. 3, the address space or spaces of the filter corresponding to the updated address spaces in flush vector 35 may be invalidated (block 150)), the filter circuitry causes the invalidation circuitry to invalidate the data in the cache circuitry (George, col. 6, ll. 52-60, As shown in FIG. 4, flush filter 20 includes physical addresses (tag addresses) and associated valid, thread ID and ASID bits (i.e., CR3 and ASN, collectively). Filter 20 may be coupled to an associated TLB 50 which is similarly augmented to include the valid bit, thread ID, and ASID, along with corresponding linear and physical addresses; Mukherjee, Fig. 3, steps 320, 340 & 350).
Regarding claim(s) 4, in view of Mukherjee and George, Robinson teaches an overflow indicator to indicate when the given capacity is at least met ([0049], when the snoop filter 234 loses the ability to filter for a particular processing unit 220 due to limitations in the number of pages that can be tracked, the snoop filter 234 may set a bit in the multi-hot vector that corresponds to the processing unit 220 for which the ability to filter has been lost. When the bit corresponding to the processing unit 220 has been set in the multi-hot vector (or other suitable tracking mechanism), the bit may indicate that the snoop filter 234 can no longer filter snoops for the corresponding processing unit 220, which therefore sees all snoops because the snoop filter 234 can no longer filter out the snoops for that processing unit 220).
Regarding claim(s) 5, in view of Mukherjee and George, Robinson further teaches wherein when one of the invalidation requests is received and the overflow indicator indicates that the given capacity is at least met, the filter circuitry causes the invalidation circuitry to invalidate the data in the cache circuitry (Robinson, [0049], when the snoop filter 234 loses the ability to filter for a particular processing unit 220 due to limitations in the number of pages that can be tracked, the snoop filter 234 may set a bit in the multi-hot vector that corresponds to the processing unit 220 for which the ability to filter has been lost. When the bit corresponding to the processing unit 220 has been set in the multi-hot vector (or other suitable tracking mechanism), the bit may indicate that the snoop filter 234 can no longer filter snoops for the corresponding processing unit 220, which therefore sees all snoops because the snoop filter 234 can no longer filter out the snoops for that processing unit 220. Note that, the filter is ignored when the flush filter has reached the capacity limit so that one entry that is unmatched by a specific execution context in the invalidation request can still be invalidated).
Regarding claim(s) 6, the combination of Mukherjee, George and Robinson further teaches fill circuitry to add a new execution context to the allowed execution contexts in the storage circuitry in response to the new execution context being added to the cache circuitry (George, col. 3, line 57 to col. 4 line 5, the flush filter may be filled during TLB page walks. On every page walk, addresses representing page directory bases and page table bases, along with the current thread ID and ASID, may be sent to the flush filter… For each address sent to the flush filter during the fill, it may check if that address is already stored for the same (current) Thread and ASID context. If there is not an exact match (including the case where the physical address matches but the thread ID or ASID do not), then the flush filter allocates a new entry in the CAM with the address as the tag, and the thread ID and ASID as the match data;
Mukherjee, [0025], DTB snoop filter 230 is loaded with an entry each time DTB 210 is loaded on a miss).
Regarding claim(s) 7, in view of Mukherjee and George, Robinson further teaches when the new execution context is received and the given capacity is at least met, the filter circuitry selects one of the allowed contexts as a victim context, removes the victim context from the allowed execution contexts and causes the invalidation circuitry to selectively invalidate those of the data corresponding with the victim context (Robinson, [0055] the reference bits may generally comprise a bit vector that tracks which processing unit(s) 310 have cached one or more lines within the range that the corresponding entry 323 covers, or the reference bits may alternatively be an identifier (ID) associated with one processing unit 310 {execution context} to which the entry 323 has been assigned;
[0049], when the snoop filter 234 loses the ability to filter for a particular processing unit 220 due to limitations in the number of pages that can be tracked, the snoop filter 234 may set a bit in the multi-hot vector that corresponds to the processing unit 220 for which the ability to filter has been lost. When the bit corresponding to the processing unit 220 has been set in the multi-hot vector (or other suitable tracking mechanism), the bit may indicate that the snoop filter 234 can no longer filter snoops for the corresponding processing unit 220, which therefore sees all snoops because the snoop filter 234 can no longer filter out the snoops for that processing unit 220; [0063], snoop filter that has reached a limit on an ability to filter snoops. More particularly, at block 502, the filter entry replacement manager may be used to select a victim entry to evict from the snoop filter, wherein the selected victim entry may comprise the least-recently established entry, the least-recently used entry, the least-frequently used entry, a random entry, etc; George, col. 8, ll. 43-56).
Regarding claim(s) 8, the combination of Mukherjee, George and Robinson further teaches wherein the execution contexts comprise one or more of: address specifier ID (ASID) (George, col. 6, ll. 52-60, As shown in FIG. 4, flush filter 20 includes physical addresses (tag addresses) and associated valid, thread ID and ASID bits;
Robinson, [0055] each entry 323 may include a field with one or more reference (ref) bits  used to indicate which locally attached processing unit(s) 310 need to see the snoop. For example, the reference bits may generally comprise a bit vector that tracks which processing unit(s) 310 have cached one or more lines within the range that the corresponding entry 323 covers, or the reference bits may alternatively be an identifier (ID) {ASID} associated with one processing unit 310 to which the entry 323 has been assigned), virtual machine ID, and privilege level.
Regarding claim(s) 9, the combination of Mukherjee, George and Robinson further teaches wherein the processing circuitry is a processor core in a multi-core system (George, Fig. 5, Processors 201 & 211; Mukherjee, Fig. 1 & [0014], multiple CPUs 102).
Regarding claim(s) 10, the combination of Mukherjee, George and Robinson further teaches wherein the invalidation requests originate from a different processor core in the multi-core system ([0029], an invalidate operation from another CPU (e.g., CPU 102(2)) is received (e.g., CPU 102(1))).
Regarding claim(s) 11, the combination of Mukherjee, George and Robinson further teaches wherein the invalidation requests indicate that a mapping between a virtual address and a physical address is invalid (Mukherjee, [0004]; [0024], DTB 210 is a hardware structure that caches virtual to physical page translations; [0029], an invalidate operation from another CPU (e.g., CPU 102(2)) is received (e.g., CPU 102(1)). As discussed above, the invalidate operation may be the result of a corresponding page table entry being changed at CPU 102(1)); and the data in the cache circuitry is additionally indexed by virtual addresses (Mukherjee, [0022], DTB is typically searched (or CAM-ed) using virtual addresses).
Regarding claim(s) 12, Mukherjee further teaches wherein the cache circuitry is a Translation Lookaside Buffer ([0024], DTB 210 is a hardware structure that caches virtual to physical page translations).
Regarding claim(s) 13, George teaches wherein the cache circuitry comprises an instruction cache (col. 3, ll. 55-56, the flush filter may maintain inclusion with an iTLB and a dTLB).
Regarding claim(s) 14, George further teaches wherein the cache circuitry comprises an operation cache (George, col. 3, ll. 55-56, the flush filter may maintain inclusion with an iTLB {operation cache} and a dTLB).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138